              Case:
               Case 1:19-cv-1090
                    19-50272-KBOAs Doc
                                   of: 07/12/2019
                                        2 Filed 07/12/19
                                                  11:42 AM Page
                                                           EDT 11ofof55
                                                                                                    CLOSED
                                    U.S. District Court
                            District of Delaware (Wilmington)
                    CIVIL DOCKET FOR CASE #: 1:19−cv−01090−CFC

UMB Bank, N.A. v. Sun Capital Partners V, L.P. et al              Date Filed: 06/12/2019
Assigned to: Judge Colm F. Connolly                               Date Terminated: 07/11/2019
Case in other court: Florida Southern, 9:19−cv−80074              Jury Demand: Plaintiff
Cause: 28:1331 Fed. Question                                      Nature of Suit: 890 Other Statutory
                                                                  Actions
                                                                  Jurisdiction: Federal Question
Plaintiff
UMB Bank, N.A.
as Plan Trustee of The Limited Creditors' Liquidating Trust


V.
Defendant
Sun Capital Partners V, L.P.

Defendant
Sun Mod Fashions IV, LLC

Defendant
Sun Mod Fashions V, LLC

Defendant
H.I.G. Sun Partners, LLC


 Date Filed     #    Docket Text
 01/17/2019      1 COMPLAINT against All Defendants. Filing fees $ 400.00 receipt number
                   113C−11323348, filed by UMB Bank, N.A., as Plan Trustee of The Limited Creditors'
                   Liquidating Trust. (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit A)(Murena,
                   Kenneth) [Transferred from Florida Southern on 6/14/2019.] (Entered: 01/17/2019)
 01/17/2019      2 Clerks Notice of Judge Assignment to Judge Robin L. Rosenberg and Magistrate
                   Judge Bruce E. Reinhart.

                     Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S. Magistrate
                     Judge Bruce E. Reinhart is available to handle any or all proceedings in this case. If
                     agreed, parties should complete and file the Consent form found on our website. It is
                     not necessary to file a document indicating lack of consent. (pcs) [Transferred from
                     Florida Southern on 6/14/2019.] (Entered: 01/18/2019)
 01/18/2019      3 Clerks Notice to Filer re: Electronic Case. Party(ies) Improperly Formatted. The Filer
                   failed to enter the party name(s) in accordance with the CM/ECF Format for Adding
                   Parties for Attorneys Guide. The correction was made. It is not necessary to re−file the
                   document. (pcs) [Transferred from Florida Southern on 6/14/2019.] (Entered:
                   01/18/2019)
 01/23/2019      4 Corporate Disclosure Statement by UMB Bank, N.A. (Murena, Kenneth) [Transferred
                   from Florida Southern on 6/14/2019.] (Entered: 01/23/2019)
 03/04/2019      5 ORDER SETTING STATUS CONFERENCE, CALENDAR CALL, AND TRIAL
                   DATE, ORDER OF REQUIREMENTS, AND ORDER OF REFERENCE TO
                   MAGISTRATE JUDGE: ( Jury Trial set for 1/21/2020 09:00 AM in West Palm Beach
                   Division before Judge Robin L. Rosenberg., Calendar Call set for 1/15/2020 09:00 AM
                   before Judge Robin L. Rosenberg., Status Conference set for 12/18/2019 09:30 AM
             Case:
              Case 1:19-cv-1090
                   19-50272-KBOAs Doc
                                  of: 07/12/2019
                                       2 Filed 07/12/19
                                                 11:42 AM Page
                                                          EDT 22ofof55

                   before Judge Robin L. Rosenberg.), Signed by Judge Robin L. Rosenberg on 3/4/2019.
                   See attached document for full details. (drz)

                   Pattern Jury Instruction Builder − To access the latest, up to date changes to the 11th
                   Circuit Pattern Jury Instructions go to https://pji.ca11.uscourts.gov or click here.
                   [Transferred from Florida Southern on 6/14/2019.] (Entered: 03/04/2019)
03/04/2019      6 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to
                  Electronically Receive Notices of Electronic Filing for Eric D. Madden. Filing Fee $
                  75.00 Receipt # 113C−11443010 by UMB Bank, N.A.. Responses due by 3/18/2019
                  (Attachments: # 1 Text of Proposed Order)(Murena, Kenneth) [Transferred from
                  Florida Southern on 6/14/2019.] (Entered: 03/04/2019)
03/04/2019      7 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to
                  Electronically Receive Notices of Electronic Filing for Gregory S. Schwegmann.
                  Filing Fee $ 75.00 Receipt # 113C−11443051 by UMB Bank, N.A.. Responses due by
                  3/18/2019 (Attachments: # 1 Text of Proposed Order)(Murena, Kenneth) [Transferred
                  from Florida Southern on 6/14/2019.] (Entered: 03/04/2019)
03/05/2019      8 CERTIFICATE OF SERVICE by UMB Bank, N.A. re 1 Complaint, (Attachments: # 1
                  Exhibit A)(Murena, Kenneth) [Transferred from Florida Southern on 6/14/2019.]
                  (Entered: 03/05/2019)
03/06/2019      9 PAPERLESS ORDER granting 6 Motion to Appear Pro Hac Vice, Consent to
                  Designation, and Request to Electronically Receive Notices of Electronic Filing for
                  Attorney Eric D. Madden. Signed by Magistrate Judge Bruce E. Reinhart on 3/6/2019.
                  (hk02) [Transferred from Florida Southern on 6/14/2019.] (Entered: 03/06/2019)
03/06/2019     10 PAPERLESS ORDER granting 7 Motion to Appear Pro Hac Vice, Consent to
                  Designation, and Request to Electronically Receive Notices of Electronic Filing for
                  Attorney Gregory S. Schwegmann. Signed by Magistrate Judge Bruce E. Reinhart on
                  3/6/2019. (hk02) [Transferred from Florida Southern on 6/14/2019.] (Entered:
                  03/06/2019)
03/12/2019     11 NOTICE of Attorney Appearance by Jodi Ann Avila on behalf of H.I.G. Sun Partners,
                  LLC, Sun Capital Partners V, L.P., Sun Mod Fashions IV, LLC, Sun Mod Fashions V,
                  LLC. Attorney Jodi Ann Avila added to party H.I.G. Sun Partners, LLC(pty:dft),
                  Attorney Jodi Ann Avila added to party Sun Capital Partners V, L.P.(pty:dft), Attorney
                  Jodi Ann Avila added to party Sun Mod Fashions IV, LLC(pty:dft), Attorney Jodi Ann
                  Avila added to party Sun Mod Fashions V, LLC(pty:dft). (Avila, Jodi) [Transferred
                  from Florida Southern on 6/14/2019.] (Entered: 03/12/2019)
03/12/2019     12 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to
                  Electronically Receive Notices of Electronic Filing for Michael A. Duffy. Filing Fee $
                  75.00 Receipt # 113C−11466930 by H.I.G. Sun Partners, LLC, Sun Capital Partners
                  V, L.P., Sun Mod Fashions IV, LLC, Sun Mod Fashions V, LLC. Responses due by
                  3/26/2019 (Attachments: # 1 Exhibit Certificate of Good Standing, # 2 Certification
                  Oursuant to Rule 4(b), # 3 Text of Proposed Order)(Avila, Jodi) [Transferred from
                  Florida Southern on 6/14/2019.] (Entered: 03/12/2019)
03/12/2019     13 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to
                  Electronically Receive Notices of Electronic Filing for Michael C. McCutcheon. Filing
                  Fee $ 75.00 Receipt # 113C−11467003 by H.I.G. Sun Partners, LLC, Sun Capital
                  Partners V, L.P., Sun Mod Fashions IV, LLC, Sun Mod Fashions V, LLC. Responses
                  due by 3/26/2019 (Attachments: # 1 Exhibit Certificate of Good Standing, # 2
                  Certification Pursuant to Rule 4(b), # 3 Text of Proposed Order)(Avila, Jodi)
                  [Transferred from Florida Southern on 6/14/2019.] (Entered: 03/12/2019)
03/12/2019     14 STANDING DISCOVERY ORDER FOR MAGISTRATE JUDGE BRUCE
                  REINHART. Signed by Magistrate Judge Bruce E. Reinhart on 3/12/2019. See
                  attached document for full details. (drz) [Transferred from Florida Southern on
                  6/14/2019.] (Entered: 03/12/2019)
03/12/2019     15 PAPERLESS ORDER denying without prejudice to renew 12 Motion to Appear Pro
                  Hac Vice for Attorney Michael A. Duffy; denying without prejudice to renew 13
                  Motion to Appear Pro Hac Vice for Attorney Michael C. McCutcheon. Local counsel
                  did not consent to electronically serve all documents and things that may be served
             Case:
              Case 1:19-cv-1090
                   19-50272-KBOAs Doc
                                  of: 07/12/2019
                                       2 Filed 07/12/19
                                                 11:42 AM Page
                                                          EDT 33ofof55

                   electronically or consent to serving documents in compliance with the CM/ECF
                   Administrative Procedures. Please use the language contained in the sample motion
                   found on the Court's website. Signed by Magistrate Judge Bruce E. Reinhart on
                   3/12/2019. (hk02) [Transferred from Florida Southern on 6/14/2019.] (Entered:
                   03/12/2019)
03/12/2019     16 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to
                  Electronically Receive Notices of Electronic Filing for Michael A. Duffy. Pay.gov
                  Agency Tracking ID 113C−11467003. Filing Fee $ 75.00 by H.I.G. Sun Partners,
                  LLC, Sun Capital Partners V, L.P., Sun Mod Fashions IV, LLC, Sun Mod Fashions V,
                  LLC. Responses due by 3/26/2019 (Attachments: # 1 Exhibit Certificate of Good
                  Standing, # 2 Certification Pursuant to Rule 4(b), # 3 Text of Proposed Order)(Avila,
                  Jodi) [Transferred from Florida Southern on 6/14/2019.] (Entered: 03/12/2019)
03/12/2019     17 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to
                  Electronically Receive Notices of Electronic Filing for Michael C. McCutcheon.
                  Pay.gov Agency Tracking ID 113C−11466930. Filing Fee $ 75.00 by H.I.G. Sun
                  Partners, LLC, Sun Capital Partners V, L.P., Sun Mod Fashions IV, LLC, Sun Mod
                  Fashions V, LLC. Responses due by 3/26/2019 (Attachments: # 1 Exhibit Certificate
                  of Good Standing, # 2 Certification Pursuant to Rule 4(b), # 3 Text of Proposed
                  Order)(Avila, Jodi) [Transferred from Florida Southern on 6/14/2019.] (Entered:
                  03/12/2019)
03/13/2019     18 PAPERLESS ORDER granting 16 Motion to Appear Pro Hac Vice, Consent to
                  Designation, and Request to Electronically Receive Notices of Electronic Filing for
                  Attorney Michael A. Duffy. Signed by Magistrate Judge Bruce E. Reinhart on
                  3/13/2019. (hk02) [Transferred from Florida Southern on 6/14/2019.] (Entered:
                  03/13/2019)
03/13/2019     19 PAPERLESS ORDER granting 17 Motion to Appear Pro Hac Vice, Consent to
                  Designation, and Request to Electronically Receive Notices of Electronic Filing for
                  Attorney Michael C. McCutcheon. Signed by Magistrate Judge Bruce E. Reinhart on
                  3/13/2019. (hk02) [Transferred from Florida Southern on 6/14/2019.] (Entered:
                  03/13/2019)
03/18/2019     20 MOTION to Change Venue and Incorporated Memorandum of Law in Support by
                  H.I.G. Sun Partners, LLC, Sun Capital Partners V, L.P., Sun Mod Fashions IV, LLC,
                  Sun Mod Fashions V, LLC. Responses due by 4/1/2019 (Attachments: # 1 Exhibit A,
                  # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G,
                  # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13
                  Exhibit M)(Avila, Jodi) [Transferred from Florida Southern on 6/14/2019.] (Entered:
                  03/18/2019)
03/18/2019     21 MOTION to Dismiss 1 Complaint, by H.I.G. Sun Partners, LLC, Sun Capital Partners
                  V, L.P., Sun Mod Fashions IV, LLC, Sun Mod Fashions V, LLC. Responses due by
                  4/1/2019 (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                  Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I)(Avila, Jodi)
                  [Transferred from Florida Southern on 6/14/2019.] (Entered: 03/18/2019)
03/21/2019     22 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to
                  Electronically Receive Notices of Electronic Filing for Michael J. Yoder. Filing Fee $
                  75.00 Receipt # 113C−11495393 by UMB Bank, N.A.. Responses due by 4/4/2019
                  (Attachments: # 1 Text of Proposed Order)(Murena, Kenneth) [Transferred from
                  Florida Southern on 6/14/2019.] (Entered: 03/21/2019)
03/21/2019     23 Joint MOTION for Extension of Time to File Responses and Replies for: Defendants'
                  Joint Motion to Transfer Venue and Incorporated Memorandum of Law in Support and
                  Defendants' Joint Rule 12(b)(6) Motion to Dismiss and Incorporated Memorandum of
                  Law in Support re 20 MOTION to Change Venue and Incorporated Memorandum of
                  Law in Support, 21 MOTION to Dismiss 1 Complaint, by UMB Bank, N.A..
                  Responses due by 4/4/2019 (Attachments: # 1 Text of Proposed Order)(Murena,
                  Kenneth) [Transferred from Florida Southern on 6/14/2019.] (Entered: 03/21/2019)
03/24/2019     24 PAPERLESS ORDER granting 22 Motion to Appear Pro Hac Vice, Consent to
                  Designation, and Request to Electronically Receive Notices of Electronic Filing for
                  Attorney Michael J. Yoder. Signed by Magistrate Judge Bruce E. Reinhart on
                  3/25/2019. (hk02) [Transferred from Florida Southern on 6/14/2019.] (Entered:
             Case:
              Case 1:19-cv-1090
                   19-50272-KBOAs Doc
                                  of: 07/12/2019
                                       2 Filed 07/12/19
                                                 11:42 AM Page
                                                          EDT 44ofof55

                   03/24/2019)
03/25/2019     25 PAPERLESS ORDER granting 23 Motion for Extension of Time. The Plaintiff shall
                  have through and including April 15, 2019 to file its Response to the Defendants' Joint
                  Motion to Transfer Venue and its Response to Defendants' Joint Rule 12(b)(6) Motion
                  to Dismiss (collectively, the "Motions"). The Defendants shall have through and
                  including April 22, 2019, to file their Replies in Support of the Motions. Signed by
                  Judge Robin L. Rosenberg on 3/25/2019. (bkd) [Transferred from Florida Southern on
                  6/14/2019.] (Entered: 03/25/2019)
03/26/2019     26 Joint MOTION for Extension of Time to File Joint Scheduling Report and Proposed
                  Order by UMB Bank, N.A.. Responses due by 4/9/2019 (Attachments: # 1 Exhibit A−
                  Proposed Order)(Murena, Kenneth) [Transferred from Florida Southern on 6/14/2019.]
                  (Entered: 03/26/2019)
04/02/2019     27 PAPERLESS ORDER granting 26 Motion for Extension of Time. The parties shall file
                  the Joint Scheduling Report and Proposed Order within two weeks after the later
                  entryof the Courts Orders on Defendants' Motion to Change Venue [ECF No. 20] or
                  Defendants' Motion to Dismiss [ECF No. 21]. Signed by Judge Robin L. Rosenberg on
                  4/2/2019. (bkd) [Transferred from Florida Southern on 6/14/2019.] (Entered:
                  04/02/2019)
04/15/2019     28 RESPONSE in Opposition re 20 MOTION to Change Venue and Incorporated
                  Memorandum of Law in Support Plaintiff's Opposition to Defendants' Joint Motion to
                  Transfer Venue filed by UMB Bank, N.A.. Replies due by 4/22/2019. (Attachments: #
                  1 Affidavit Declaration of Gregory Schwegmann)(Murena, Kenneth) [Transferred
                  from Florida Southern on 6/14/2019.] (Entered: 04/15/2019)
04/15/2019     29 RESPONSE in Opposition re 21 MOTION to Dismiss 1 Complaint, Plaintiff's
                  Opposition to Joint Rule 12(b)(6) Motion to Dismiss and Memorandum of Law in
                  Support filed by UMB Bank, N.A.. Replies due by 4/22/2019. (Murena, Kenneth)
                  [Transferred from Florida Southern on 6/14/2019.] (Entered: 04/15/2019)
04/22/2019     30 REPLY to Response to Motion re 21 MOTION to Dismiss 1 Complaint, filed by
                  H.I.G. Sun Partners, LLC, Sun Capital Partners V, L.P., Sun Mod Fashions IV, LLC,
                  Sun Mod Fashions V, LLC. (Attachments: # 1 Exhibit J)(Avila, Jodi) [Transferred
                  from Florida Southern on 6/14/2019.] (Entered: 04/22/2019)
04/22/2019     31 REPLY to Response to Motion re 20 MOTION to Change Venue and Incorporated
                  Memorandum of Law in Support filed by H.I.G. Sun Partners, LLC, Sun Capital
                  Partners V, L.P., Sun Mod Fashions IV, LLC, Sun Mod Fashions V, LLC.
                  (Attachments: # 1 Exhibit N, # 2 Exhibit O, # 3 Exhibit P, # 4 Exhibit Q)(Avila, Jodi)
                  [Transferred from Florida Southern on 6/14/2019.] (Entered: 04/22/2019)
05/01/2019     32 Plaintiff's MOTION for Leave to File a Sur−Reply Regarding Rule 12(b)(6) Motion to
                  Dismiss by UMB Bank, N.A.. (Attachments: # 1 Exhibit A, # 2 Text of Proposed
                  Order)(Murena, Kenneth) [Transferred from Florida Southern on 6/14/2019.] (Entered:
                  05/01/2019)
05/14/2019     33 PAPERLESS ORDER denying 32 Motion for Leave to File. If the Reply contains any
                  improper argument, the Court will not consider such argument. If the Court decides
                  that a sur−reply is necessary, the Court will order a sur−reply. Signed by Judge Robin
                  L. Rosenberg on 5/14/2019. (bkd) [Transferred from Florida Southern on 6/14/2019.]
                  (Entered: 05/14/2019)
06/11/2019     34 ORDER Granting 20 Defendant's Motion to Transfer Venue. Signed by Judge Robin
                  L. Rosenberg on 6/11/2019. See attached document for full details. (drz) [Transferred
                  from Florida Southern on 6/14/2019.] (Entered: 06/12/2019)
06/11/2019         Case transferred to District of Deleware electronically. (drz) [Transferred from Florida
                   Southern on 6/14/2019.] (Entered: 06/12/2019)
06/14/2019     35 Record of case transferred in from District of Florida Southern; Case Number in Other
                  District: 9:19−cv−80074. Copy of Docket Sheet and original file (Entered:
                  06/14/2019)
06/14/2019     36 Local Counsel Letter sent. Notice of Compliance deadline set for 7/15/2019. (nmg)
                  (Entered: 06/14/2019)
             Case:
              Case 1:19-cv-1090
                   19-50272-KBOAs Doc
                                  of: 07/12/2019
                                       2 Filed 07/12/19
                                                 11:42 AM Page
                                                          EDT 55ofof55
06/19/2019         Case Assigned to Judge Colm F. Connolly. Please include the initials of the Judge
                   (CFC) after the case number on all documents filed. (rjb) (Entered: 06/19/2019)
07/03/2019     37 STATEMENT re 29 Answering Brief in Opposition, 30 Reply to Response to Motion,
                  // Matters Requiring Judicial Action by UMB Bank, N.A.. (O'Neill, James) (Entered:
                  07/03/2019)
07/11/2019     38 ORDER Transferring Case to the District of Delaware Bankruptcy Court re 37
                  Statement filed by UMB Bank, N.A., 34 Order on Motion to Change Venue. Signed by
                  Judge Colm F. Connolly on 7/10/2019. (nmf) (Entered: 07/11/2019)
07/11/2019         CASE CLOSED per D.I. 38 . (nmf) (Entered: 07/11/2019)
07/11/2019         Remark: Copies of D.I. 38 mailed to out of state counsel at the addresses listed on the
                   local counsel letter. (nmf) (Entered: 07/11/2019)
